Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. This 
Examiner’s amendment is initiated to cancel claims 34-42 which has not been 
elected and examined. Authorization for this Examiner amendment has been given 
by Jeffrey Kuo (Reg. No. 73,071) on 05/19/2021.

In the claims:    
             
              Claim 1 has been amended to read:

                --A razor blade comprising:
       a razor blade substrate having an edge portion, the edge portion having two substrate sides converging toward a substrate tip; and
       a coating formed on the edge portion, the coating including a strengthening coating layer and defining a coating tip,          
       wherein, 

                   a second thickness of the edge portion with the coating measured at a second distance of twenty micrometers from the coating tip is between 4.62 and 6.74 micrometers, 
                   a third thickness of the edge portion with the coating measured at a third distance of hundred micrometers from the coating tip is between 19.82 and 27.52 micrometers, and
                   a thickness of the edge portion with the coating measured at a distance of 300 micrometers from the coating tip is between 61.52 and 69.40 micrometers,
                   a blade thickness increase rate is defined by a slope from the coating tip to a transition point between the two substrate sides and a planar portion of the substrate, wherein the blade thickness increase rate in a region between a distance from 40 micrometers to 300 micrometers from the tip is less than or equal to the blade thickness increase rate from the tip of the blade to a distance of 40 micrometers from the tip.--. 


Election/Restrictions    
2.         Claims 1, 7, 12, 14, 17-18, 21-22 and 24 are allowable. The restriction requirements of claims 2-6, 8-11, 13, 15-16, and 19-20 as set forth in the Office action mailed on 11/19/2018 has been reconsidered in view of the allowability of The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions IA-IL mailed on 11/19/2018 has been withdrawn and claims 2-6, 8-11, 13, 15-16, and 19-20 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance              
        Claims 1-22 and 24 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the blade thickness increase rate which is defined by a slope from the coating tip to a transition point between the two substrate sides and a planar portion of the substrate, in a region between a distance from 40 micrometers to 300 micrometers from the tip is less than or equal to the blade thickness increase rate from the tip of the blade to a 

            Applicant’s arguments, presented in pages 7-9 of the applicants remarks 
and pages 1-5 of the Declaration Under 37 CFR1 .132 submitted on 04/23/2021 
with respect to the rejection(s) of claim(s) 1, 7, 12, 17, 18, 21, 22 and 24 under 35 
U.S.C. 102 (a)(1) as being anticipated by Teeuw et al. (6,962,00) and under 35 
U.S.C. 103(A) as being unpatentable over Teeuw et al. have been fully 
considered and are persuasive in light of the amendment to claim 1 as set forth 
in the Examiner’s amendment above.

              Therefore, regarding claim 1, Teeuw et al. (6,962,00), as applied to the rejection of the claims in the Non-Final Rejection mailed on 01/25/2021, do not explicitly teach above-mentioned limitations set forth in claim 1.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    May 19, 2021